J. B. McPHERSON, District Judge.
This case presents simply a question of fact, namely, whether certain wool imported by the ap*100pellants belongs among the kinds named in paragraph 349 of the act •of 1897, which reads as follows:
“349. (Hass one, that is to say merino, Mestiza, Metz or Metis wools, or •other wools of merino blood, immediate or remote, Down clothing wools, «nd wools of like character with any of the preceding, including Bagdad wool, China lambs’ wool, Castel Braucho, Adrianople skin or butchers’ wool, -and such as have usually been Imported into the United States from Buenos -Ayres, New Zealand, Australia, Cape of Good Hope, Russia, Great Britain, Canada, Egypt, Morocco and elsewhere, and all wools not hereinafter in-cluded in classes two and three.”
■—Or among the kinds named in paragraph 350, which reads as follows :
“350. Class two, that is to say Leicester, Cotswold, Lincolnshire. Down combing wools, Canada long wools, or other like combing wools of English blood, and usually. known by the terms herein used, and also hair of the camel, Angora goat, alpaca, and other like animals.”
The duty imposed upon class 1, which is formed by paragraph 349, is 11 cents per pound, and upon class 2, which is formed by paragraph. 350, is 12 cents per pound. The point at issue is shown by the following extract from the opinion of the board of general appraisers:
“The claim made by the importer is that the wool is cross-bred wool, and contains traces of merino blood, and is dutiable at 11 cents per pound, under paragraph 349. A sample of the merchandise was put in evidence, and was found by the examiner of wools at the port of New York to be wool of pure English blood, and to be properly returnable under class 2. No other evidence was introduced by the importer.”
Other testimony has since been taken by direction of this court, however, and I have considered the whole record, but without being able to find any sufficient reason to doubt the correctness of the conclusion reached by the board of appraisers. I agree with them in their finding of fact that the wool is of pure English blood, without perceptible mixture of merino, and in the necessary consequence that the collector’s classification was right. No doubt the wool in question came from New Zealand, but the act classifies wools according to quality, and not place of origin.
The decision of the board of general appraisers is affirmed.